FILED
                             NOT FOR PUBLICATION                             MAR 13 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DALJIT SINGH SANDHU,                              No. 09-71656

               Petitioner,                        Agency No. A076-457-451

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Daljit Singh Sandhu, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Toufighi v. Mukasey, 538 F.3d 988, 992 (9th

Cir. 2008), and we deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Sandhu’s motion to reopen

as untimely where the motion was filed six years after the BIA’s final decision, see

8 C.F.R. § 1003.2(c)(2), and Sandhu failed to demonstrate changed circumstances

in India to qualify for the regulatory exception to the time limit, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi v. Holder, 597 F.3d 983, 989-90 (9th Cir. 2010).

      We reject Sandhu’s contention that the BIA did not adequately examine his

evidence. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006)

(petitioner did not overcome the presumption that the BIA reviewed the record);

see also Najmabadi, 597 F.3d at 990 (the BIA “does not have to write an exegesis

on every contention”). Further, Sandhu’s contentions that the BIA failed to apply

the proper legal standard or properly address his claim for relief under the

Convention Against Torture are belied by the record.

      Finally, we lack jurisdiction over any challenge Sandhu makes to the BIA’s

2002 order affirming the immigration judge’s decision finding him not credible,

because Sandhu’s petition for review is untimely as to that order. See Toufighi,

538 F.3d at 995.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                       09-71656